           Case 3:20-cv-00448-VC Document 32 Filed 10/09/20 Page 1 of 6




1    LESLIE M. HILL (D.C. Bar No. 476008)
     Leslie.Hill@usdoj.gov
2    United States Department of Justice
3    Environment & Natural Resources Division
     Environmental Defense Section
4    4 Constitution Square
     150 M Street, N.E.
5    Suite 4.149
6    Washington, D. C. 20002
     Telephone (202) 514-0375
7    Facsimile (202) 514-8865
8    Attorney for Defendant
9
     [additional counsel listed in signature block]
10
                              UNITED STATES DISTRICT COURT
11
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
12                               SAN FRANCISCO DIVISION

13    CENTER FOR BIOLOGICAL DIVERSITY
      et al.,
14                                                        Case No. 3:20-cv-00448-VC
15                           Plaintiffs,
                                                          JOINT MOTION TO ENTER CONSENT
16                    v.                                  DECREE
17
      ANDREW R. WHEELER, in his official
18    capacity as Administrator of the United States
      Environmental Protection Agency,
19
20                           Defendant.

21
22
23
24
25
26
27
28



                                                      1
                                                                  JOINT M OTION TO ENTER CONSENT DECREE
                                                                               CASE NO. 3:20-CV-00448-VC
           Case 3:20-cv-00448-VC Document 32 Filed 10/09/20 Page 2 of 6




1           Defendant Andrew R. Wheeler, in his official capacity as the Administrator of the United
2    States Environmental Protection Agency (“EPA”), and Plaintiffs Center for Biological Diversity
3    and Center for Environmental Health (collectively, “Plaintiffs”), by and through the undersigned
4    counsel, hereby jointly move the Court to enter the attached Consent Decree (attached as Exhibit
5    A). In support of this motion, the Plaintiffs and EPA (collectively, the “Parties”) state as
6    follows:
7           1.          Plaintiffs’ First Amended Complaint (Dkt. No. 13) alleges that EPA has failed to
8    undertake certain non-discretionary duties under the Clean Air Act (“CAA”), 42 U.S.C. §§ 7401-
9    7671q, and that such alleged failures are actionable under CAA section 304(a)(2) of the CAA,
10   42 U.S.C. § 7604(a)(2).
11          2.          In Claim 1, Plaintiffs allege that EPA has failed to make a finding of failure to
12   submit a state implementation plan (“SIP”) or SIP revision implementing reasonably available
13   control technology (“RACT”) for volatile organic compounds sources covered by the control
14   techniques guideline (“CTG”) document entitled Control Techniques Guidelines for the Oil and
15   Natural Gas Industry (EPA 453/B-16-001), Notice, 81 Fed. Reg. 74,798 (Oct. 27, 2016) (the “Oil
16   and Gas RACT CTG”) pursuant to 42 U.S.C. § 7410(k)(1)(B) for the 2008 ozone National
17   Ambient Air Quality Standards (“NAAQS”) for the states and areas listed in Table 1 of the First
18   Amended Complaint within six months after the due date, i.e. by April 27, 2019, First Am.
19   Compl. ¶¶ 1, 41.
20          3.          EPA has received SIP submissions addressing the Oil and Gas RACT CTG for
21   the Maine listing, the Mariposa County and Antelope Valley listings in California, both
22   Maryland listings, the Pinal County listing in Arizona, and all three Wisconsin listings in Table 1
23   of the First Amended Complaint and has deemed those submissions complete. Claim 1 is
24   therefore moot as to the following listings in Table 1 of the First Amended Complaint:
25              State             Nonattainment Area or Ozone Transport Region (“OTR”)
26              Arizona           Phoenix-Mesa, AZ nonattainment area (Pinal County (part)
                                  portion)
27
                California        Los Angeles-San Bernardino Counties (West Mojave Desert),
28                                CA nonattainment area (Antelope Valley portion)



                                                      2
                                                                      JOINT M OTION TO ENTER CONSENT DECREE
                                                                                   CASE NO. 3:20-CV-00448-VC
           Case 3:20-cv-00448-VC Document 32 Filed 10/09/20 Page 3 of 6




1            State             Nonattainment Area or Ozone Transport Region (“OTR”)
2            California        Mariposa County, CA nonattainment area
             Maine             OTR (Maine portion)
3
             Maryland          Baltimore, MD nonattainment area
4
             Maryland          OTR (Maryland portion)
5
             Wisconsin         Chicago-Naperville nonattainment area
6            Wisconsin         Inland Sheboygan County nonattainment area
7            Wisconsin         Shoreline Sheboygan County nonattainment area
8
9           4.       In Claim 2, Plaintiffs allege that EPA has failed to perform a duty mandated by
10   CAA sections 110(k)(2)-(4), 42 U.S.C. §§ 7410(k)(2)-(4), to take final action to approve or
11   disapprove, in whole or in part, Oil and Gas RACT CTG SIPs for the 2008 and/or 2015 ozone
12   NAAQS submitted by various states for the nonattainment areas and OTR states listed in Tables
13   2 and 3 of the First Amended Complaint, First Am. Compl. ¶¶ 2, 3, 49;
14          5.       On July 27, 2020, EPA took final action on a SIP revision submitted by the
15   Commonwealth of Massachusetts approving Massachusetts’ determination that there are no
16   facilities in the Commonwealth subject to the Oil and Gas RACT CTG. Final Rule, 85 Fed. Reg.
17   51,666 (Aug. 21, 2020). Claim 2 is therefore moot as to the Massachusetts portion of the ozone
18   transport region for the 2008 ozone NAAQS, see Final Rule, 73 Fed. Reg. 16,436 (Mar. 27,
19   2008), and the 2015 ozone NAAQS, see Final Rule, 80 Fed. Reg. 65,292 (Oct. 26, 2015).
20          6.       The Parties reached agreement on a proposed Consent Decree resolving all claims
21   in August 2020. Section 113(g) of the CAA, 42 U.S.C. § 7413(g), requires EPA to provide “a
22   reasonable opportunity by notice in the Federal Register to persons who are not named as parties
23   or intervenors to the action or matter to comment in writing” upon the proposed Consent Decree.
24   The proposed Consent Decree was noticed in the Federal Register on August 21, 2020. Notice,
25   85 Fed. Reg. 51,698 (Aug. 21, 2020). That notice and comment process is now complete. EPA
26   received no comments disclosing facts or considerations that indicate that the Department of
27   Justice or EPA should withhold consent.
28          7.       The Parties jointly request that the Court enter the proposed Consent Decree.



                                                  3
                                                                 JOINT M OTION TO ENTER CONSENT DECREE
                                                                              CASE NO. 3:20-CV-00448-VC
           Case 3:20-cv-00448-VC Document 32 Filed 10/09/20 Page 4 of 6




1           8.      Through the Consent Decree, EPA and Plaintiffs indicate their agreement that the
2    Consent Decree is fair, reasonable, and in the public interest. The Court should therefore enter
3    the attached Consent Decree.
4           WHEREFORE, the Parties respectfully move the Court to enter the attached Consent
5    Decree.
6
7    Respectfully submitted,
8    Date: October 9, 2020            /s/ Robert Ukeiley (email authorization 10/8/20)
                                      ROBERT UKEILEY, Admitted Pro Hac Vice
9                                     CENTER FOR BIOLOGICAL DIVERSITY
10                                    1536 Wynkoop St., Ste. 421
                                      Denver, CO 80202
11                                    Tel: (720) 496-8568
                                      Email: rukeiley@biologicaldiversity.org
12
13                                    Jonathan Evans (CA Bar No. 247376)
                                      CENTER FOR BIOLOGICAL DIVERSITY
14                                    1212 Broadway, Suite 800
                                      Oakland, CA 94612
15
                                      Tel: 510-844-7100 x318
16                                    Fax: 510-844-7150
                                      Email: jevans@biologicaldiversity.org
17
                                      Counsel for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28



                                                  4
                                                                 JOINT M OTION TO ENTER CONSENT DECREE
                                                                              CASE NO. 3:20-CV-00448-VC
           Case 3:20-cv-00448-VC Document 32 Filed 10/09/20 Page 5 of 6




1    Date: October 9, 2020
2
3                                  /s/ Leslie M. Hill
4                                 LESLIE M. HILL (D.C. Bar No. 476008)
                                  U.S. Department of Justice
5                                 Environment & Natural Resources Division
                                  Environmental Defense Section
6                                 4 Constitution Square
7                                 150 M Street, N.E.
                                  Suite 4.149
8                                 Washington, D. C. 20002
                                  Tel: (202) 514-0375
9                                 Leslie.Hill@usdoj.gov
10
                                  Attorney for Defendant
11
12
     Of counsel:
13
     Derek Mills
14   Office of General Counsel
     U.S. Environmental Protection Agency
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             5
                                                            JOINT M OTION TO ENTER CONSENT DECREE
                                                                         CASE NO. 3:20-CV-00448-VC
           Case 3:20-cv-00448-VC Document 32 Filed 10/09/20 Page 6 of 6




1                                       [PROPOSED] ORDER

2           Before the Court is the parties’ Joint Motion to Enter the Consent Decree. The Court
3    finds the proposed consent decree to be fair, reasonable, and in the public interest. Therefore,
4    the Joint Motion is GRANTED.
5
6    IT IS SO ORDERED.

7
     Dated:
8
                                                VINCE CHHABRIA
9                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                      [PROPOSED] ORDER
                                                                               CASE NO. 3:20-CV-00448-VC
